UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7827


CORNELIUS A. TUCKER,

                  Petitioner – Appellant,

             v.

GENE M. JOHNSON,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00171-sgw-mfu)


Submitted:    December 15, 2009             Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cornelius A. Tucker, Appellant Pro Se.      Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cornelius      A.     Tucker          seeks     to    appeal         the     district

court’s     order     denying       relief       on    his     28    U.S.C.         § 2254    (2006)

petition.         The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                     See 28 U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent      “a     substantial          showing           of    the       denial     of    a

constitutional         right.”            28    U.S.C.        § 2253(c)(2)           (2006).         A

prisoner          satisfies        this        standard        by        demonstrating            that

reasonable         jurists    would        find       that     any       assessment          of     the

constitutional        claims       by     the    district       court          is    debatable       or

wrong and that any dispositive procedural ruling by the district

court     is      likewise     debatable.              See     Miller-El            v.     Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have      independently        reviewed          the    record       and       conclude      that

Tucker has not made the requisite showing.                               Accordingly, we deny

a    certificate      of     appealability            and     dismiss      the       appeal.         We

further deny as moot Tucker’s motion for bail or release pending

appeal.        We dispense with oral argument because the facts and

legal    contentions         are    adequately          presented          in       the    materials

before      the    court     and    argument          would    not       aid    the       decisional

process.

                                                                                           DISMISSED

                                                 2